IIowe, J.
The appeal in this case was taken, in 1865, from a judgment dismissing the opposition of Llambias and Dockter to the account filed by the administratrix. The appellants failed to have the creditors who are interested in maintaining the judgment, cited, and a motion has been made to dismiss the appeal for want of proper parties.
In opposing this motion, the appellants have filed a written declaration, accompanied with a motion in which they ask the court to restrict the effect of their appeal, so as to render judgment against the administratrix only (she having been cited as appellee), and confining its *575operation to the balance left in her hands after the other creditors are paid. In this way they seek to cure what they admit to be otherwise a fatal defect.
• We are not furnished with any precedent for granting such a motion,, and, upon consideration, do not think it should be allowed.
Appeal dismissed.